DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s after final amendment filed September 16, 2021 has been entered. Claims 2-4, 6-13,15-19,21-28 and 32-35 are still pending in the present application.

Examiner’s Amendments
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with the Applicant's Representative, Mr. Aaron Perez-Daple, on November 14, 2021.

The application has been amended as follows: 

In the Claims
Claims 2, 17 and 32 have been amended as follow:  last 3 lines of the claims,
“wherein, in a standby state, the first update object and the second update object are displayed in a single row and virtually tilted in a depth direction of the touch panel display”
have been amended to
“wherein, in a standby state, the first update object associated with the first application and the second update object associated with the second application are displayed in a single row and virtually tilted in a depth direction of the touch panel display.”

Allowable Subject Matter
Claims 2-4, 6-13,15-19,21-28 and 32-35 are allowed.
The following is an Examiner’s statement of reasons for allowance:
	The prior art fails to teach, in combination with all other limitations:
detecting a first update of the data of a first application of the plurality of applications; display a first update object on the touch panel display when the first update is detected, 
detect a second update of the data of a second application of the plurality of applications; display a second update object on the touch panel display when the second update is detected; display a list on the touch panel display, 
in response to the user input corresponding to the filtering operation, filter the display to prevent the second update object of the second application from being displayed and to display only the first update object and any other update objects associated with the first application, wherein the filtered display is not displayed within the first application, wherein, in a standby state, the first update object associated with the first application and the second update object associated with the second application are displayed in a single row and  virtually tilted in a depth direction of the touch panel display,
as required by claim 2. 
Claims 17 and 32 have similar scope and are allowed for the same reason stated above.
Claims 3-8, 10-16 and 18, 19, 21-28, and 33-35 are also allowed as being directly or indirectly dependent of the allowed independent claims 2, 17 and 32.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOC THAI N VU/Primary Examiner, Art Unit 2642